 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190Titan Wheel Corporation of Illinois and United Steelworkers of America, AFLŒCIOŒCLC.  Case 14ŒCAŒ25610 (1Œ2) January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On July 31, 2000, Administrative Law Judge David L. Evans issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Titan Wheel Corporation of Illinois, Quincy, Illinois, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Christal J. Cuin, Esq., for the General Counsel. Douglas G. Olson, Esq., of Silvis, Illinois, for the Respondent. David R. Jury, Esq., of Pittsburgh, Pennsylvania, for the Charg-ing Party. DECISION DAVID L. EVANS, Administrative Law Judge. This matter under the National Labor Relations Act (the Act) was tried before me in St. Louis, Missouri, on April 6, 2000. On June 14, 1999,1 United Steelworkers of America, AFLŒCIOŒCLC (the Union), filed the charges in Case 14ŒCAŒ25610 (1Œ2) alleging that Titan Wheel Corporation of Illinois (the Respondent) had violated the Act by certain conduct. On August 31, 2000, the General Counsel of the National Labor Relations Board (the Board) issued a complaint alleging that the Respondent had violated Section 8(a)(1) of the Act by videotaping and photo-graphing employees who were engaged in handbilling at the Respondent™s gates and by discriminatorily instructing an em-ployee that he could not talk about the Union during worktime. The Respondent thereafter duly filed an answer to the com-plaint admitting that this matter was properly before the Board but denying the commission of any unfair labor practices.                                                                                                                       1 No exceptions were filed to the judge™s findings that the Respon-dent did not violate Sec. 8(a)(1) of the Act by discriminatorily instruct-ing an employee that he could not talk about the Union during work time; or on June 2, 1999, by Industrial Relations Manager Bradley Zelle, photographing employees at the Respondent™s facility who were present to engage in lawful handbilling of its employees. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 Unless otherwise indicated, all dates are in 1999. Upon the testimony and exhibits entered at trial,2 and upon my observations of the demeanor of the witnesses, and after consideration of the briefs that have been filed by all parties, I make the following findings of fact and conclusions of law. I. JURISDICTION As it admits, the Respondent is a corporation that is located in Quincy, Illinois, where it manufactures wheels for off-road vehicles. During the year ending June 30, in the conduct of said business operations, the Respondent sold and shipped from its Quincy facility goods valued in excess of $50,000 directly to purchasers located at points outside Illinois. Therefore, at all relevant times the Respondent has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. As the Respondent further admits, the Union is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. Background and Contentions The Respondent employs about 700 production and mainte-nance employees, mostly on two shifts. None of those employ-ees is represented by a labor organization. The Respondent is a subsidiary of Titan International Corporation. Another subsidi-ary of Titan International is Titan Tire Corporation of Des Moines, Iowa. Maurice Taylor is the chief executive officer of Titan International. Cheri Marlene Taylor Holley is the vice president and general counsel of Titan International (and she is the sister of Maurice Taylor). Ronald Shields is the Respon-dent™s plant manager. Reporting to Shields are various supervi-sors including Brad Zelle, the Respondent™s industrial relations manager, and Jerry Holley, the Respondent™s area manager (and husband of Cheri Holley). Mike Irvine, a press department supervisor, reports directly to Jerry Holley. The Respondent™s Quincy plant is a complex that covers about six large, contiguous blocks. The Respondent purchased the plant from Firestone in 1986; at the time, Firestone had in place surveillance video cameras that were located on buildings or tall poles at various outdoor points throughout the complex, including points near nine gates to the property. The Respon-dent has continued to maintain and use the video cameras which feed to monitors that are located in a central guard shack. The Respondent employs Pinkerton guards to operate the video cameras; the Respondent admits that such guards are its agents within Section 2(13) of the Act. On the northside of the complex, the Respondent has a large parking lot that drivers can access only from Katherine Road, a road that runs east-west in Quincy. The Katherine Road parking lot has two gates, numbers 13 and 14, with gate 13 being about 200 feet to the west of gate 14. (Accordingly, at the hearing gate 13 was referred to as the ﬁwest gateﬂ and gate 14 was re- 2 Certain passages of the transcript have been electronically repro-duced. Some corrections to punctuation have been entered.  333 NLRB No. 20  TITAN WHEEL CORP. OF ILLINOIS 191ferred to as the ﬁeast gate,ﬂ even though both gates are on the 
north side of the Respondent™s property.) A video camera is on 
a pole that is on the east side of the Katherine Road parking lot, 
about 75 to 100 feet south of Katherine Road (the Katherine 
Road video camera); it is undisputed that the Katherine Road 
video camera is usually pointed west toward the automobiles in 
the parking lot. There is a satellite guard shack at the Katherine 
Road parking lot which is always staffed at shift changes. 
The production and maintenance em
ployees of Titan Tire in 
Des Moines are represented by the Union; in May 1998, certain 
Titan Tire employees began 
a strike. From October 1998, through the week of the hearing, union organizers and some 
strikers from Titan Tire distri
buted organizational handbills at 
the Respondent™s plant, usually 
1 or 2 days per week. The com-
plaint, at paragraph 5(a), allege
s that, in violation of Section 
8(a)(1) of the Act: ﬁSince about December 15, 1998, Respon-
dent, by the Pinkerton guards, has been videotaping, without 
proper justification, the Union™s distribution of handbills to 
employees on Wednesday and Thursday afternoons at the 
Katherine Road gates of Respondent™s facility.ﬂ The General 
Counsel contends that, although 
the video camera that is posi-
tioned at the Katherine Road parking lot usually scans the 
parked automobiles continuously, when the Union is handbill-
ing, the Respondent turns that camera from the automobiles and 
trains it only on the handbilling activity. The Respondent ad-
mits that it has caused the camera to be pointed at the Katherine 
Road gates when the handbilling is being conducted there, but 
it claims that it does so as a matter of business necessity.
3 The complaint, at paragraph 5(c)
, further alleges that, in vio-
lation of Section 8(a)(1): ﬁO
n June 2, 1999, Respondent, by 
Industrial Relations Manager Ze
lle, without proper justifica-
tion, photographed employees at Respondent™s facility who 
were present to engage in la
wful handbilling of Respondent™s 
employees.ﬂ The General Counsel 
offered evidence tending to 
show that the Respondent™s agents took photographs of those 
who were handbilling on June 2, and the General Counsel con-
tends that, even if the Respondent took no photographs of its 
employees,
4 its employees would have been coerced by wit-
nessing the photographing activity. The Respondent admits that 

Zelle took photographs of prof
essional union organizers and 
some Titan Tire employees who we
re handbilling, 
but it denies that it took any pictures of its 
employees or that its employees 
could have witnessed the photographing activity. 
Finally, the complaint, at para
graph 5(b), alleges that, in vio-
lation of Section 8(a)(1): 
                                                          
 3 On brief, the Respondent further 
contends that this allegation is 
barred by the 6-month limitations period of Sec. 10(b) of the Act be-
cause one of the General Counsel™s witnesses testified that the ques-
tioned videotaping began in Octobe
r 1998. As the Respondent did not 
raise this affirmative defense in its 
answer, however, it is not privileged 
to assert it here. Prestige Ford, 
320 NLRB 1172 at fn. 3 (1996). More-
over, the alleged violation is of a continuing nature, and the allegation 
is not defeated simply because the conduct in question began more than 
6 months prior to the filing of the charge. 
Mason & Hanger-Silas Ma-
son Co., 167 NLRB 894 (1967), enfd. 405 F.2d 1 (5th Cir. 1968). 
4 The General Counsel does not contend that the striking Titan Tire 
employees who were handbilling on June
 2 were also employees of the 
Respondent. 
About March 11, 1999, in the office of Industrial Relations 
Manager Zelle at Respondent™s facility, Respondent in-
structed an employee that talking about the Union was prohib-
ited during working time, alt
hough employees are permitted 
to talk about other matters during working time, and Respon-
dent threatened discipline if the employee discussed the Un-
ion during working time. 
In support of this allegation the General Counsel presented 

testimony tending to show that Cheri Holley so instructed a 
press department employee and th
at the employees had thereto-
fore been permitted to discuss nonwork-related topics while 
working. The Respondent contends that the only instruction 

that Holley gave to the employ
ee was consistent with its pub-lished no-solicitation rule, the va
lidity of which is not ques-
tioned by the complaint; alternatively, the Respondent contends 
that, even if the employee was told not to talk about the Union 
while working, employees in the press department are not per-
mitted to engage in any nonwork discussions during their work 
time. 
B. Facts 
The General Counsel™s EvidenceŠVideotaping and 
 Photographing Union organizer John Puskar testified that the Union has, 
from December 1998, until the date of the hearing, conducted 

organizational handbilling at as many as four of the Respon-
dent™s nine gates. Puskar testified that he personally engaged in 
such handbilling, with others, from December 1998 until De-
cember 1999, mostly at the Katherine Road gates and mostly at 
the 3 p.m. shift change. Puskar further testified that, from April 
through December, the Respondent closed the west gate of the 
Katherine Road parking lot when handbilling was being con-
ducted there, an action that forced all traffic from Katherine 
Road to enter and exit only at th
e east gate. Puskar testified that 
on all days after March 31, that he handbilled, when he would 

first arrive at Katherine Road, the video camera would be 
pointed west in the direction of the parked automobiles. When 
he began handbilling, the video camera would swing to face 
almost due north and point in his direction at the east gate; it 
remained pointed in that direction until he (and the group with 
him) stopped the handbilling activity; then it would swing back 
to point west again toward the automobiles in the parking lot. 
Puskar testified to similar results when he (and other 
nonemployees) handbilled at four of the Respondent™s other 
gates; that is, before and after handbilling was conducted at the 
gates, nearby video cameras w
ould be pointed to automobiles 
in adjacent parking lots; during the handbilling, the cameras 
would turn and point to that activity. Puskar also testified that 
at many other times, when he
 was not engaging in handbilling 
activities, he drove by the Respondent™s gates to parking lots; 
each time that he did so, the video cameras pointed only at the 
automobiles in the lots, not at the gates. This occurred even at 
shift changes when employees were entering and exiting the 
gates (and no handbilling activity was being conducted). None 
of this testimony was disputed 
by the Respondent™s witnesses. 
Mike Mathis, a striking Titan Tire
 employee, testified that he 
has participated in the weekly handbilling of the Respondent™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  192plant continuing from December 1998, until the week of the 
hearing. As well as corroborating Puskar™s testimony about 
how the surveillance video cameras turned from the parking 
lots to the direction of the handbilling activity through Decem-
ber 1999, Mathis testified that th
e cameras have continued to do 
so thereafter. This testimony is also not disputed by the Re-

spondent. The General Counsel placed in evidence a copy of a March 
31 memorandum from Zelle the Pinkerton guards. It states, 
inter alia: ﬁWhen the Union reps are at the [Katherine Road] 

lot, a security officer is to close the west gate and watch the 
east gate. The camera is to be on the east gate and recording on 
a single screen [of the central guard shack™s monitors].ﬂ 
Puskar further testified that on June 2, he, Tom Wiliford, 
Larry Bulby, and Bob Jenkins handbilled at another of the Re-
spondent™s gates between 2:45 and 3:15 p.m., or 15 minutes 
either side of the afternoon shift change. Wiliford is also a pro-
fessional union organizer; Bulby 
and Jenkins are striking Titan 
Tire employees. As the four men handbilled, they noticed two 

men inside the gate, one of whom was taking pictures of them 
with a telephoto-lens camera. Pusk
ar testified that the two men 
stayed taking photographs for ﬁ[p]robably around 15 to 20 
minutes,ﬂ and, at the time, ﬁ[t]here were employees of Titan 
Wheel, moving in and out of the plant.ﬂ Puskar left the area, walked a half-block to his car, retrieved a camera of his own, 
and returned to take photographs of the two men who were 
taking pictures of his group. Photographs that Puskar took show 
two men, one tall and one short, behind a 5-foot chain-link 
fence. The taller man has a camer
a with a telephoto lens, and he 
appears to be taking pictures from over the top of the fence. 
The Respondent admits that the 
man who is holding a camera is one Barry Oberling (otherwise unidentified), that the man with 
Oberling is Industrial Relations Manager Zelle, and that Zelle 
directed Oberling to take pictures of the union representatives 
on June 2. The Respondent denies, however, that there were 
any employees present in the area. No copies of Oberling™s 
photographs were placed in evid
ence. (None of the photographs 
that were taken by Puskar show any employees; however, 
Puskar explained on cross-examination that he was not there to 
take pictures of employees.) 
The General Counsel™s EvidenceŠInstructions to an Employee 
Albert Finney has been employed by the Respondent for 
about 3-½ years as a press opera
tor under first-shift department 
supervisor Mike Irvine. Finney te
stified that first-shift employ-
ees receive a morning break from 9 to 9:15; the beginnings and 
endings of breaks are marked
 by bells that sound throughout 
the plant. On March 9, further according to Finney, after the 

break-ending bell had already sounde
d, he was in an aisle, re-turning to his work area from a breakroom, when he met fellow 
employee Edward Stanbaugh who was coming out of Irvine™s 
office. Finney asked Stanbaugh ﬁi
f he was interested in the 
Unionﬂ and if he would give 
him (Finney) his (Stanbaugh™s) 
telephone number and address so th
at he (Finney) could give it 
to the Union. Stanbaugh replied 
that he would ﬁhave to think 
about it.ﬂ Finney then went on to 
work at his press. That day, 
Finney was operating a 3000-ton pr
ess with only one other 
employee, but sometimes the opera
tion requires as many as five 
employees at a time. 
Finney further testified that on March 11, at quitting time, 
Irvine told him to go to Zelle™s office. There he met Zelle and 

Jerry Holley. Zelle told Finney 
to sit down and relax because he 
was ﬁnot being fired.ﬂ Jerry Ho
lley and Zelle talked circum-
spectly with Finney until two women entered the room, attor-
ney Cheri Holley and Cheryl Luthin, Cheri Holley™s secretary. 
Cheri Holley told Finney that Luthin was going to take notes of 
what she had to say to him. On direct examination, Finney was 
asked and he testified: 
 Q. Okay, then what did Ms. Holley say? 
A. Well, she said that she heard I was getting names 
and numbers for the Union, and 
that it wasn™t allowed to 
get names and numbers for the Union during work hours. . 
. . She said it was all right before or after work, or during 
breaks. And, if I continued to do it, I would be disciplined 
for it, during work hours. 
Q. Did the issue of employees talking to you come up? 
A. Yes, it did. She said that if anybody come to me to 
talk about the Union, to have them come back during 

breaks or before or after work, and they could talk to me 
about it then. 
Q. Okay. During this meeting, did the issue of disci-
pline come up? 
A. Yes. 
Q. What did Ms. Holley say? 
A. Well, [Holley said] that if I continued to do thatŠto 
talk about the Union, you know, during work hours, that I 
would be disciplined for that. 
 Finney testified that previously
 employees had been allowed 
to freely talk about any subject while working. As an illustra-

tion, Finney testified that previously, while in the press-
operations area, while operations
 were on-going, he and Irvine 
regularly discussed television pr
oductions of professional wres-
tling matches; this usually occu
rred on Mondays and Tuesdays 
after Sunday and Monday producti
ons. Finney further testified 
that press operators are regularly
 required to wait during certain 
cycles of the operation; durin
g those times employees have 
been free to engage in any discussions that they wish. Finney 
further testified that, specifically
 on June 23 (the day before he 
gave an affidavit in this case): 
 . . . Mike Williams come up to the machine, and he is 
into church pretty much regular, and he come up and 
asked us about going to his church picnic. And . . . Mike Irvine come up, and I asked him if he was going to go to 
the church picnic, and Mike [Irvine] says, ﬁWhat picnic?ﬂ 
I said, ﬁMike Williams™ church picnic.ﬂ And, Mike [Ir-
vine] says, ﬁIs this one of them where they lay hands on 
each other,ﬂ and he [Irvine] laid his hands on Mike [Wil-
liams], and kind of like stutte
red back, like he was going 
to pass out.  Finney testified that Irvine did not discipline him either for 

mentioning the church picnic to him during worktime or for 
having participated in the pr
eceding nonwork-related discus-sion with Williams. 
 TITAN WHEEL CORP. OF ILLINOIS 193The General Counsel subpoenaed from the Respondent all 
records of warning notices or other discipline of employees for 
ﬁengaging in solicitation or talk
ingﬂ from January 1, 1998, to 
the date of hearing. The Re
spondent produced no warnings about solicitations (but the Ge
neral Counsel offered no evi-
dence that employees ever conduc
ted solicitations in contraven-
tion to the Respondent™s no-solicitation rule). The Respondent also produced no warning notices that had been issued for talk-
ing; the Respondent produced only warning notices that were 
issued for employees™ being out of their work areas or other 
loafing-type disciplinary offenses (such as sleeping on the job). 
The General Counsel also subpoenaed copies of any written 
rule that the Respondent may have against ﬁsolicitation or talk-
ing.ﬂ The Respondent produced a copy of its (nonviolative) no-
solicitation rule, but it produced no evidence of a written rule 
against talking during worktime. 
The Respondent™s EvidenceŠVi
deotaping and Photographing 
As quoted above, Zelle™s March 31 directive to the Pinkerton 
guards orders them, during periods
 of the union™s handbilling, 
to close the west gate on Katherine Road and to keep a video 

camera trained on the east gate. Zelle agreed that, other than 
what is required by that directive, the camera ﬁusually 
watch[es] the parking lot.ﬂ 
Zelle testified that traffic backups on Katherine Road are es-
pecially a peril because the entrances to the parking lots are 

located below the crest of a hill. Zelle further testified that he 
had received written complaints from employees who stated 
that handbilling individuals had stood in front of their cars, 
causing them to stop partly in the road before they could get 
through the gate. (Received in evidence were two such reports 
from employees; both refer to incidents that occurred on No-
vember 12, 1998; neither refers to Katherine Road traffic actu-
ally backing up. On cross-examination Puskar admitted that 
there is somewhat of a rise in Katherine Road to the west of the 
west gate, but Puskar denied that any handbilling that he did 
ever stopped traffic on Katherine Road.) According to Zelle, 
and attorney Cheri Holley, so
me unnamed individual in the 
local sheriff™s office
5 told them that the sheriff would not come 
to the scene unless there was, in fact, an accident; that individ-
ual also suggested closing of 
the west gate and requiring all 
Katherine Road traffic to enter the east gate, during the hand-
billing periods, to given traffic approaching from the west 200 
more feet of stopping space. Holley testified that a deputy also 
told her to train the Katherine Road video camera on the east 
gate, ﬁso we could view traffic 
congestion.ﬂ On brief, the Re-
spondent contends that these instructions by the sheriff™s office 
are the reason that, during handbilling, it closed the west gate 
on Katherine Road and began training the Katherine Road 
video camera on the east gate. Ze
lle testified that none of the 
tapes of the handbilling existed at time of trial because tapes are 

routinely taped over when nothing 
ﬁsignificantﬂ is recorded on 
them. 
Zelle testified that on June 2, he instructed Oberling to take 
(still) photographs of Puskar and the other individuals who 
                                                          
 5 The Respondent™s plant is located in the county, outside the city of 
Quincy. were handbilling in order to prevent possible violence at a 
Company picnic that was scheduled for June 19. Zelle testified 
that he had heard rumors that 
persons acting on behalf of the 
Union were going to crash the picnic and offer free beer to 
anyone who would take it. Zelle testified that he feared that the 
free beer, and conflicting union se
ntiments, would cause fights. 
(There was going to be beer at the picnic anyway, but only 
what the employees themselves would bring.)  Zelle testified 
that he wanted pictures of those nonemployees who engaged in 
the handbilling in order to enable security personnel to identify 
them if they attempted to crash the picnic. Zelle testified that he 
was careful that there were no employees in the area while 
Oberling was taking pictures. Zelle was not asked how long it 
was that he and Oberling were in the vicinity of the gate taking 
pictures. The Respondent did not offer any of the photographs 
that Oberling took. 
The Respondent™s EvidenceŠInst
ructions to an Employee 
Stanbaugh agreed that his March 9 encounter with Finney 
happened in an aisle, but he de
nied that both he and Finney 
were ending a break period at the 
time. Stanbaugh testified that 
Finney had already returned to work at the 3000-ton press, and 
had started working, before th
e encounter occurred. Stanbaugh testified that, as he walked in the aisle on the way to his own 
workstation, Finney punched a 
button that started a 1-minute 
cycle of the press; then Finney stepped into the aisle to address 

him. Finney asked Stanbaugh only if he wanted to join the Un-
ion. (That is, Stanbaugh did not 
testify that Finney asked him 
for his address and telephone num
ber, as Finney testified.) 
Stanbaugh testified that he told
 Finney, ﬁNo, I wouldn™tﬂ and 
walked on; Finney then returned to the press operation. 
Stanbaugh further testified that after the exchange with Fin-
ney he went to Irvine™s office where he met his supervisor, 

Rich Cook, and Irvine. Stanbaugh told Cook and Irvine that 
Finney had solicited him to join the Union. On cross-
examination, Stanbaugh was asked why he reported the ex-
change with Finney to supervis
ion; Stanbaugh re
plied: ﬁWell, because it is harassing people that doesn™t want to join the Un-
ion, and it is wasting Company time.ﬂ 
Irvine, who has supervised about 40 employees in the press 
department since 1989, testified 
that Stanbaugh told him that 
Finney had interrupted him when he was on his way to his 

workstation, ﬁrecruiting him for the Union, or getting informa-
tion from him for the Union, or something like that.ﬂ Irvine 
reported the incident to his supervisor, Jerry Holley. Irvine was 
asked and he testified: 
 Q. Do you allow your employees to talk during work 
time? 
A. No. They are instructedŠthey have to concentrate 
on their jobs. Their jobs are dangerous work, and they 
can™t be distracted. Any matter could lead to injury. 
 Irvine testified that several employees have been injured oper-
ating the presses, including Finney, and that one employee lost 
a finger when performing the press operations. Irvine further 
testified that he has talked to his employees about wrestling and 
other nonwork-related topics, but only during break times. Ir-
vine was further asked and he testified: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  194Q. Did you ever have a conversation with Mr. Wil-
liams, wherein he was talking about religious matters? 
A. Not during working hours. 
 Irvine was not asked if he ever had a worktime, workarea, con-
versation with Finney about Williams™ church picnic. On cross-
examination, Irvine acknowle
dged that Stanbaugh™s report 
about Finney™s March 9 
conduct was the only such incident that 
he has ever reported to upper management; Irvine testified that 
he reported the incident becau
se Stanbaugh had complained 
that ﬁhe had been stopped from doing his job.ﬂ When asked if 

he had ever issued a warning notice to any of his 40 employees 
for talking during worktime, Irvine first testified that, ﬁI don™t 

believe I have.ﬂ Then Irvine tes
tified, ﬁI probably have.ﬂ (As 
noted, although subpoenaed, the Respondent could produce no 
warning notices that Irvine, or 
any other supervisor, has issued 
for talking during worktime.) 
Attorney Cheri Holley, the ag
ent of the Respondent who is 
alleged to have told Finney that
 he should not engage in any 
conversations about the Union du
ring work time, testified that: 
 I introduced myself and Cheryl [Luthin], and I ex-
plained to him that this was not a disciplinary hearing. 
That I wanted to make sure he understood our solicitation 
policy, and that he understood that he was toŠthat it was 

in the handbook, and that the job that he performed on the 
press, that there was a lot of 
issues in regards to safety, 
and that he should not be talking to people while he was supposed to be working. But, that he couldŠafter I ex-
plained the solicitation policy, I said you can solicit in the 
break rooms on your break, you 
can solicit at lunch time, 
any other time, but not during working hours. 
 Zelle corroborated Holley™s version of her instruction to Fin-
ney. 
C. Credibility Resolu
tions and Conclusions 
Videotaping and Photographing 
The Board has long held that, absent proper justification, the 
photographing of employees enga
ged in union or protected 
concerted activities violates the Act because it has a tendency 
to intimidate them. 
Waco, Inc., 273 NLRB 746, 747 (1984). 
More specifically, in 
Frontier Hotel & Casino
, 323 NLRB 815 (1997), the Board found that an employer™s turning of parking-
lot video cameras to watch handbilling, without justification, 
constituted unlawful surveillance.
 The Respondent admits that 
the Katherine Road video camera is usually trained on the auto-
mobiles that are in that lot, and it further admits that, since 
March 31, during the periods of the union™s handbilling activity 
at that parking lot, it has turned that camera directly toward that 
activity. The Respondent contends
, however, that it has had a 
justification for this
 practice. The Respondent™s witnesses Zelle 
and Cheri Holley testified that 
they have been concerned about 
potential traffic backups, and collisions, on Katherine Road 
during the periods of handbilling and that, when they expressed 
that concern to some person (or persons) from the sheriff™s 
office, that person (or those pe
rsons) instructed the Respondent 
that, during the periods of handbilling, it should close the west 

gate on Katherine Road, thereby forcing all employee traffic 
from that road to come through the east gate, and to videotape 

the goings-on at the east gate. Ho
wever, I simply do not believe 
that testimony. The testimony of
 what some sheriff™s depart-
ment representative told the Respondent is unsupported by the 
testimony of any such repres
entative. The Respondent™s de-
fense of justification is also unsupported by any testimony that 
backups on Katherine Road were ever caused by, or even oc-
curred during, the handbilling activ
ity. Zelle testified that none 
of the videotapes were saved because nothing ﬁsignificantﬂ ever 
appeared on them; if any backups had occurred, videotapes of 
them would assuredly have been
 ﬁsignificantﬂ to the Respon-dent™s position in this matter.
6 Additionally, the Respondent 
requires guards to make reports 
of any ﬁsignificantﬂ incidents; 
even though a guard has always been stationed at the Katherine 

Road parking lot during shift changes, the Respondent offered 
no report of traffic problems that were caused by the handbill-
ing, either before or after March 31.
7 Nor did the Respondent 
offer any reason why the Katherine Road guard could not cause 

the video camera to turn toward the gate only when there was 
something ﬁsignificantﬂ (like congestion) occurring there. Nor 
did the Respondent present any guard to testify that he or she 
had ever had to ask those who were handbilling to stop block-
ing traffic. Finally, the Res
pondent trains video cameras on 
handbilling at gates throughout the Respondent™s complex, not 
just on the handbilling on Katherine Road. Certainly, the Re-
spondent does not contend that feared traffic congestion at any 
other point in the complex is the reason that all of the video-
camera surveillance is being conducted. In summary, I find that 
the Respondent has presented no 
credible evidence of a justifi-
cation for its videotap
e surveillance of the union™s handbilling 
of the employees. Accordingly, I conclude that by conducting 
that surveillance it violated Section 8(a)(1). 
The General Counsel also cites 
Waco, Inc., and its progeny, 
for the proposition that the Respondent™s photographing of 
those who were handbilling at another gate on June 2 violated 
Section 8(a)(1). The General Counsel argues on brief: 
 Respondent may contend its 
failure to photograph em-
ployees mitigates (sic) against the coercive nature of the 
photographs. However, employees who were walking into 
and out of the facility would have had no way of knowing 
who Oberling was and was not photographing with the 
large telephoto lens. The eviden
ce merely establishes that 
while employees entered and 
exited the plant, Oberling 
stood near an entrance with a camera and a large telephoto 
lens and, at Zelle™s
 direction, took pictures of persons dis-
tributing literature to
 Respondent™s employees. 
 This, of course, is a concession that Oberling took no pictures 

of employees,
8 even though paragraph 5(c) of the complaint 
                                                          
 6 On the other hand, the Respondent
™s videotaping of the handbilling 
necessarily precluded the videotaping 
of any simultaneous ﬁsignificantﬂ 
incidents, such as collisions, thefts, fights or vandalism (all of which 
are greater perils at shift changes). 
7 The employee memoranda of November 12, 1998, were remote, 
and they did not mention any act
ual traffic problems on Katherine 
Road. 8 Again, no copies of Oberling™s 
photographs were placed in evi-
dence. 
 TITAN WHEEL CORP. OF ILLINOIS 195alleges that the Respondent viol
ated Section 8(a)(1) because it 
ﬁphotographed employees at Re
spondent™s facility who were 
present to engage in lawful handbilling . . . .ﬂ  It is also the 
advancement of a theory of violation that is not alleged in the 
complaint, impression of surveillance. I do credit Puskar™s tes-
timony that there were employees in the area,
9 but even if the 
violation of impression of surveillance had been alleged, there 

is no support for the General C
ounsel™s argument that those employees would have thought that Oberling was photograph-
ing them. Puskar did not testify that employees were ever close 
enough to the handbilling to be in front of Oberling™s camera. 
Moreover, people can see photogr
aphs being taken of other 
people without forming the impression that photographs are 

being taken of themselves.  Fina
lly, the General Counsel cites 
no authority for the proposition that an employer coerces its 
employees when they see its agents taking photographs only of 
nonemployees. Accordingly, I shall recommend dismissal of 
paragraph 5(c) of the complaint. 
Instructions to an Employee 
Whether Finney and Stanbaugh were on worktime during 
their exchange of March 9 is not a factual issue in this case. 
Finney admitted that the break-ending bell had already rung 
when, in a work area,
10 he solicited Stanbaugh for the Union. 
The bell having rung, Finney and Stanbaugh were on 
worktime.
11 The factual issues are whether, on March 11, Cheri 
Holley instructed Finney not to engage even in mere discus-

sions about (as opposed to solicitations for) the Union during 
worktimes and whether the Respondent had theretofore al-
lowed, or did thereafter allo
w, employee discussions of 
nonwork-related matters during worktime. If Holley did so, and 

if the Respondent allowed other nonwork-related discussions by employees during worktime,
 the Respondent™s conduct is 
discriminatory and unlawful.
12 Irvine admitted that there are pauses during press operations 
that would allow employees oppor
tunities to talk between and 
among themselves. And as many as
 five employees at a time 
work on a press. Nevertheless, Irvine testified that he did not 
permit employee conversations 
during such pauses unless the conversations dealt strictly with work issues. This is too much 
to believe, and I do not. It is too much against human nature for 
people not to freely talk when they are in physical proximity, 
have much in common, and have
 nothing else to do. Any su-
pervisor who actually tried to prevent all instances of such 

worktime talking would have time to do little else. As well, 
after Irvine was led to generally 
deny that he allowed employ-
ees ﬁto talk during work time,ﬂ he went on to say: ﬁThey are 
instructedŠthey have to concentrate on their jobs. Their jobs 
                                                          
 9 The Respondent offered no testimon
y in denial of Puskar™s testi-
mony that Zelle and Oberling were present, and taking photographs, for 
20 minutes of the shift-change period. The strong likelihood that em-
ployees would use the gate during such
 a long period, of course, is why 
the Union representatives were ha
ndbilling there in the first place. 
10 All subsequent discussions of this issue assume employee discus-
sions are in working areas. 11 For purposes of review, I here st
ate that I credit Finney™s account 
of the exchange between him and Stanbaugh. 
12 ITT Industries, 
331 NLRB No. 7 (2000). 
are dangerous work, and they can™t be distracted. Any matter 
could lead to injury.ﬂ That is, 
Irvine cut himself off from testi-
fying that employees ﬁare instructedﬂ not to talk about 

nonwork-related matters during wo
rktime, and I do not believe 
that they ever were. Stanbaugh, 
who expressed great familiarity 
with the press operations, and who was obviously in sympathy 
with the Respondent™s position in
 this case, certainly did not 
testify that employees in the pressroom were not allowed to talk 
about nonwork-related matters dur
ing worktime. (Even Zelle, 
the Respondent™s industrial relations
 manager, did not testify to 
the existence of any rule against talking during worktime.) 
Moreover, although subpoenaed, the Respondent produced no 
evidence of a written rule that employees are not allowed to 
discuss nonwork topics even when they have a pause in their 
work, and there is no evidence that Irvine (or any other supervi-
sor) has issued a warning notice to any employee because he or 
she had been talking about a nonwork topic during worktime. 
Indeed, there is no evidence that Irvine (or any other supervi-
sor) ever orally warned employees of discipline because they 
had talked about nonwork-rela
ted matters during worktime. That is, it appears that, at most, Irvine would instruct employ-

ees to ﬁget to workﬂ if he found them engaging in talking that 
interfered with their work, but there is no evidence that Irvine 

would warn employees that, even if there was no interference 
with work, they would suffer some sort of discipline if they 
were ever caught talking about nonwork matters during 
worktime. Also, Irvine™s concern for safety as the basis for a 
no-nonwork-related-talking rule 
simply did not ring true; em-
ployees can be injured when talking about work-related matters 

just as easily as they can be injured when talking about 
nonwork-related matters. Finally on this point, although Irvine 
denied discussing Williams™ church picnic 
with Williams
 during 
worktime (something of which he was not accused), he did not 
deny discussing the church picnic with Finney on worktime 
(and mocking Williams™ religious practices and mimicking a 
person™s fainting in that area of ﬁdangerous workﬂ). That is, I 

credit Finney™s testimony that, be
fore March 11, and thereafter, 
employees were allowed to talk
 about nonwork-related topics 
(such as wrestling) during worktime. (Of course, employees 
presumably were not allowed to
 engage in discussions about 
nonwork-related topics if such di
scussions were a part of activ-ity that interfered with their work. The issue is not, however, 
whether Respondent imposed upon Finney a prohibition against 
discussions that interfered with work; again, the issue is 
whether Respondent imposed upon Finney a prohibition against 
discussion of one nonwork-related 
topic, the Union, whether or 
not work would thereby be interfered with.) 
Although Finney was believable in
 his testimony that em-
ployees were allowed to discuss nonwork topics during 
worktime, he was not believable in his testimony that Cheri 
Holley instructed him that he 
could not discuss the Union dur-
ing worktime. On brief, while arguing that Holley did so in-
struct Finney, the General C
ounsel never quotes Finney™s tes-
timony. Scrutiny of Finney™s dir
ect examination reveals why. 
When first asked what Holley had told him, Finney confined 
his answer to Holley™s prohibitions against worktime solicita-
tions, not mere talking. Again, Finney replied:  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  196Well, she said that she he
ard I was getting names and 
numbers for the Union, and th
at it wasn™t allowed to get 
names and numbers for the Union during work hours. . . . 
She said it was all right before or after work, or during 
breaks. And, if I continued to do it, I would be disciplined 
for it, during work hours. 
 By his second use of ﬁit,ﬂ Finney was obviously referring to 
what he had already testified to, Holley™s reference to his 
worktime solicitation of getting 
names and telephone numbers 
for the Union. The General Counsel did not then ask Finney, in 
nonleading fashion, if Holley said anything else. Instead, the 
General Counsel asked Finney, ﬁD
uring this meeting, did the 
issue of discipline come up?ﬂ Of course, Finney had already 
testified that Holley had told him that he would be ﬁdisci-
plinedﬂ if he continued to get names and numbers for the Union 
during worktime. Finney obviously 
recognized this request for 
repetition as a signal to improve his testimony, and he did so, 

but only after starting his answer 
by repeating his answer that 
Holley had warned him against ﬁc
ontinuedﬂ solicitations. That 
is, Finney answered the lead: ﬁWell, [Holley] said that if I con-
tinued to do thatŠto talk about the Union, you know, during 
work hours, that I would be discip
lined for that.ﬂ This was less 
than impressive testimony, and it is not surprising that the Gen-
eral Counsel does not quote any of it on brief. 
Further, the General Counsel ar
gues on brief that: ﬁFinney™s 
testimony was consistent with notes taken by Cheri Holley™s 
secretary. Thus, the notes, like Finney™s testimony, reflect that 
Holley™s warnings were specific about talking about a union 
during worktime.ﬂ Just as the Ge
neral Counsel™s brief fails to 
quote any of Finney™s testimony that Holley told him that he 

could not ﬁtalkﬂ about the Union, the General Counsel does not 
quote any segment of Luthin™s 
notes as support for the proposi-tion that Holley ﬁwas specific about talking about a union dur-
ing worktime.ﬂ Moreover, altho
ugh the complaint alleges that 
Finney was threatened with discipline on March 11, Luthin™s 
notes (which the General Counsel introduced) plainly show that 
Holley™s only references to ﬁdisciplineﬂ were to state three 

times that Finney was 
not being disciplined and that: ﬁShe told 
him that normally in situations 
when an employee is not doing 
his work they are generally disciplined.ﬂ This last reference is 
plainly a warning against only activities that are in derogation 
of the employee™s duty to work 
during worktime. Finally, the 
notes further state that: ﬁCheri told him, he as well as the other 
employees, have a right to belong [to], and be curious about, 
the union, but Titan does have a 
solicitation policy and it must 
be followed.ﬂ This is entirely co
nsistent with the testimonies of 
Holley and Zelle, and it is consistent with Finney™s (unassisted) 

testimony that Holley reproached him only about the solicita-
tion activity of getting ﬁnames and numbers for the Union dur-
ing working hours.ﬂ (And Finney acknowledged that Holley 
explained that her use of the term ﬁworking hoursﬂ included 
only worktime.) 
For these reasons, I do not cr
edit Finney™s testimony that 
Holley instructed him not to talk about the Union during work 
time, and I do not credit Finney™s testimony that Holley told 
him that he would be disciplined
 if he did discuss the Union 
during worktime. Accordingly, I shall recommend dismissal of 
paragraph 5(b) of the complaint. 
(I further reject the General 
Counsel™s attempt on brief to 
amend the complaint to allege that Holley unlawfully instructed 
Finney to inform on other empl
oyees™ protected activities. 
From the notes and Zelle™s test
imony (but not Finney™s testi-
mony), it does appear that Holl
ey told Finney that he should 
report worktime solicitations to supervision. In view of the 
existence of the Respondent™s va
lid no-solicitation rule, and in 
view of the fact that there is
 no evidence that the Respondent permitted other solicitations during worktime, however, it must 
be concluded that the solicita
tions which Holley asked Finney 
to report would not have b
een protected activities.) 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13 ORDER The Respondent, Titan Wheel Corporation of Illinois, of 
Quincy, Illinois, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Engaging, without lawful ju
stification, in videotape sur-
veillance of its employees™ participation in handbilling or other 

activities on behalf of the Union. 
(b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
Quincy, Illinois, facility copies of the attached notice marked 
ﬁAppendix.ﬂ14 Copies of the notice, on forms provided by the 
Regional Director for Region 14, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuou
s places, including all places 
where notices to employees are customarily posted. Reasonable 

steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 1, 1999, the date of the first unfair labor 
practice found herein. 
                                                          
 13 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  TITAN WHEEL CORP. OF ILLINOIS 197(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT, without lawful justification, engage in 
videotape surveillance of your 
participation in handbilling or 
other activities on behalf of Un
ited Steelworkers of America, 
AFLŒCIOŒCLC. WE WILL NOT in any like or related manner interfere with, 
restrain or coerce you in the exercise of the rights guaranteed to 
you by Section 7 of the Act. 
TITAN WHEEL CORPORATION OF ILLINOIS 
  